Title: Tuesday Novr. 4th.
From: Adams, John
To: 


       A fine Morning. Attended Court all Day, heard the Charge to Grand Jury, and a Prayer by Mr. Barnard. Deacon Pickering was Foreman of one of the Juries. This Man, famous for his Writings in Newspapers concerning Church order and Government, they tell me is very rich. His Appearance is perfectly plain, and coarse, like a Farmer. His smooth combed Locks flow behind him, like Deacon Cushing, tho not so grey. He has a quick Eye like ——. He has an hypocritical Demure on his Face like Deacon Foster. His mouth makes a Semicircle, when he puts on that devout Face. Deacon Penniman is somewhat like him tho Penniman has more of the grave Solemnity in his Behaviour than the other. The Picture of Govr. Endicott, &c. in the Council Chamber, is of this Sort. They are Puritanical Faces.
       At this Court I also saw a young Gentleman lately sworn in the Inferiour Court, whose Name is Samuel Porter, he lived with Mr. Farnham, took his 2d. Degree last Year and lives at Ipswich. Thus every County of the Province, Swarms with Pupils and students and young Practicers of Law.
      